DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Accordingly, claims 1-26 are pending in this application. Claims 1, 4, 10, 12, 14 and 17 are currently amended; claims 2-3 and 15-16 are original; claims 5-9, 11, 13, and 18-26 are previously presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-13 recite a series of steps and, therefore, is a process. Claims 14-26 recite a device and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “extracting a first part of the first masked binary data value”, “inserting the first part of the first masked binary data value in a second masked binary data value”, and “keeping the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”.
The above limitations are directed to processing/manipulation of binary data and falls within the “Mental Processes” grouping of abstract ideas. The step of “extracting”, “inserting” and “keeping” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “by the processor” language, the claim encompasses manually extracting the least significant bit of a first masked binary data “0110” and inserting it to the least significant bit position of a second masked binary data “1111” to generate a binary data “1110” while keeping the first and second binary data masked using pen and paper. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process.
Under the Alice Framework step 2A prong 2, claim 1 recites the following additional elements – a processor, a non-transitory memory, receiving, by the processor from the non-transitory memory, a first masked binary data value, performing a cryptographic operation, and supplying, by the processor to the non-transitory memory, the second masked binary data value. However, the additional elements of “a processor” and “a non-transitory memory” were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional element of “performing a cryptographic operation” does no more than generally link the use of the abstract idea to a particular field of use. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor” and “a non-transitory memory” were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional element of “performing a cryptographic operation” does no more than generally link the use of the abstract idea to a particular field of use. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic component and operation of a computer which includes the processor receiving data from the memory and writing data into the memory. See also MPEP 2106.05(d)(II) which states that the courts have recognized the computer function of “storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-13 recite further steps and details for performing the masking operation to obtain the masked binary data values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-13 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 14 recites “extracting a first part of a first masked binary data value”, “inserting the first part of the first masked binary data value in a second masked binary data value”, and “keep the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”.
The above limitations are directed to processing/manipulation of binary data and falls within the “Mental Processes” grouping of abstract ideas. The step of “extracting”, “inserting” and “keeping” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a processor configured to” language, the claim encompasses manually extracting the least significant bit of a first masked binary data “0110” and inserting it to the least significant bit position of a second masked binary data “1111” to generate a binary data “1110” while keeping the first and second binary data masked using pen and paper. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process.
Under the Alice Framework step 2A prong 2, claim 14 recites the following additional elements: a processor, a non-transitory memory, perform a cryptographic operation, receive, from the non-transitory memory, a first masked binary data value, and supply, to the non-transitory memory, the second masked binary data value. However, the additional elements of “a processor” and “a non-transitory memory” were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional element of “perform a cryptographic operation” does no more than generally link the use of the abstract idea to a particular field of use. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor” and “a non-transitory memory” were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional element of “perform a cryptographic operation” does no more than generally link the use of the abstract idea to a particular field of use. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic component and operation of a computer which includes the processor receiving data from the memory and writing data into the memory. See also MPEP 2106.05(d)(II) which states that the courts have recognized the computer function of “storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 15-26 recite further steps and details for performing the masking operation to obtain the masked binary data values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 15-26 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection discussed above. 
The reasons for indication of allowable subject matter are the same reasons provided in the final office action dated 02/23/2022.
Response to Arguments
In view of amendment’s made, the 35 U.S.C. 112(b) rejection of claims 10 and 12 has been withdrawn.
Applicant's arguments, see remarks pages 1-4, filed 05/17/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-26 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-26, applicant amended independent claims 1 and 14 to include the features of “performing a cryptographic operation comprising:” extracting, by the processor, a first part of the first masked binary data value; and inserting the first part of the first masked binary data value in a second masked binary data value. Applicant argues that in step 2A prong 2, the claimed method and processor reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field by performing a cryptographic operation, including extraction and insertion, while keeping the masked binary data values masked such that during a cryptographic operation, the unmasked binary data values are not exposed to malicious actors, viruses along with receiving the first masked binary data value from memory and supplying the second masked binary data value to the memory, again while keeping the masked binary data values masked.
Examiner respectfully disagrees. Under step 2A prong 2 and 2B, the additional elements of a processor and a non-transitory memory were recited at a high-level of generality (i.e., as a generic computer component for processing binary data, and as a generic computer component storing the inputs and the result of the processing) such that they amount to no more than mere instructions using a generic computer component. The additional element of “performing a cryptographic operation comprising:” the extracting and inserting does no more than generally link the use of the abstract idea to a particular field of use. The claim merely recites that that the steps of inserting and extracting are used in a cryptographic operation which amounts to no more than do some metal processes and “apply it” in a cryptographic operation. The additional elements of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data from the memory to the processor” and “supplying data to the memory from the processor” are well-understood, routine and conventional activity for performing operations using a computer. The first masked binary data value is simply the input for the abstract idea and the second masked binary data value is simply the result of the abstract idea. Further, there is nothing inventive with how the input is received and how the result is stored. Furthermore, the masked data being received and manipulated is a result of a masking operation in order to generate the masked data. The masking operation is performed using mathematical calculations as disclosed in paragraph [0041]. Therefore, the alleged improvement of not unmasking or keeping the masked data masked throughout the processing flows from and is a direct result of the mathematical operation of masking the data and not from any additional element or combination of additional elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182